UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2014 – May 31, 2015 Item 1: Reports to Shareholders Semiannual Report | May 31, 2015 Vanguard California Tax-Exempt Funds Vanguard California Tax-Exempt Money Market Fund Vanguard California Intermediate-Term Tax-Exempt Fund Vanguard California Long-Term Tax-Exempt Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 California Tax-Exempt Money Market Fund. 13 California Intermediate-Term Tax-Exempt Fund. 32 California Long-Term Tax-Exempt Fund. 107 About Your Fund’s Expenses. 141 Trustees Approve Advisory Arrangements. 143 Glossary. 144 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Six Months Ended May 31, 2015 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard California Tax-Exempt Money Market Fund 0.01% 0.02% 0.00% 0.00% 0.00% California Tax-Exempt Money Market Funds Average 0.00 California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares 1.65% 3.32% 1.41% -0.76% 0.65% Admiral™ Shares 1.74 3.51 1.45 -0.76 0.69 Barclays Municipal California Intermediate Bond Index 0.52 California Intermediate Municipal Debt Funds Average 0.28 California Intermediate Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard California Long-Term Tax-Exempt Fund Investor Shares 2.25% 4.53% 1.78% -0.75% 1.03% Admiral Shares 2.33 4.69 1.82 -0.75 1.07 Barclays CA Municipal Bond Index 0.87 California Municipal Debt Funds Average 0.98 California Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the California Tax-Exempt Money Market Fund; 30-day SEC yield for the California Intermediate-Term Tax-Exempt Fund and California Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairman’s Letter Dear Shareholder, The broad U.S. municipal bond market and Vanguard’s California bond funds earned positive but muted returns for the half year ended May 31, 2015, after a strong showing over the previous 12 months. As I cautioned in my letter in our last annual report, the robust returns—especially for longer-maturity bonds—were unlikely to continue after interest rates had fallen so low . Vanguard California Intermediate-Term Tax-Exempt Fund returned 0.65% for Investor Shares and 0.69% for Admiral Shares. Vanguard California Long-Term Tax-Exempt Fund returned 1.03% for Investor Shares and 1.07% for Admiral Shares. In contrast to the previous fiscal year, interest income was the primary driver of both funds’ returns, although this was partly offset by lower bond prices (as reflected in their negative capital returns). Both of the funds outpaced their state-specific benchmark indexes and the average return of their peers. The Long-Term Fund surpassed the 0.71% return of the broad national municipal market, as longer-maturity bonds were among the best performers in your state and nationwide. (It’s also worth noting that the Barclays California Municipal Bond Index did better than tax-exempt bonds nationwide.) Amid expectations that the Federal Reserve would gradually begin to raise short-term interest rates in 2015, muni bond yields generally crept up—leading to the negative 2 capital returns I mentioned. (Bond prices and yields move in opposite directions.) But the progression of yields was by no means a straight line. The anticipated timing of a rate hike seemed to advance or recede with the release of each indicator of the U.S. economy’s health, making for volatile bond returns. As of May 31, the 30-day SEC yields of Investor Shares of the Intermediate- and Long-Term Funds were 1.65% and 2.25%, respectively, up modestly from 1.55% and 2.13% at the start of the period. Vanguard California Tax-Exempt Money Market Fund returned 0.00%, in line with its peers. The fund’s yield was unchanged at 0.01%. Please note that the funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of May 31, neither the Intermediate-Term Fund nor the Long-Term Fund owned securities that would generate income distributions subject to the AMT, but the Money Market Fund did. On a separate note, I wanted to give you a brief update on money market reform. In 2014, the Securities and Exchange Commission adopted regulatory changes governing money market funds, which fund sponsors must adopt by October 2016. In your fund’s last annual report, we noted that the vast majority of investors in Vanguard money market funds would not be affected by the new rules—and that’s still the case. Market Barometer Total Returns Periods Ended May 31, 2015 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 1.09% 3.03% 3.90% Barclays Municipal Bond Index (Broad tax-exempt market) 0.71 3.18 4.53 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.02 0.05 Stocks Russell 1000 Index (Large-caps) 3.41% 11.91% 16.68% Russell 2000 Index (Small-caps) 6.94 11.32 15.04 Russell 3000 Index (Broad U.S. market) 3.67 11.86 16.54 FTSE All-World ex US Index (International) 3.78 0.08 8.51 CPI Consumer Price Index 0.70% -0.04% 1.74% 3 On June 16, we announced some changes for Vanguard’s lineup of taxable and tax-exempt money market funds. Most notably for this report, we plan to designate all six of our tax-exempt funds (one national fund and five state funds, including California’s) as “retail funds,” meaning that individual investors will continue to have access to these funds at a stable net asset value of $1 per share. Taxable bonds gained ground despite setbacks along the way The broad U.S. taxable bond market traced a bumpy path to return 1.09% for the six months. Gains in three of those months, including a return of more than 2% in January, were tempered by three months of declines. U.S. Treasury bonds attracted investors amid uncertainties such as Greece’s ability to pay its creditors. The yield of the 10-year Treasury note ended May at 2.14%, down from 2.25% six months earlier. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –6.65%, restrained by the U.S. dollar’s strength against many foreign currencies. Without this currency effect, international bond returns were positive, thanks in part to the stimulative monetary policies of many of the world’s central banks. Short-term interest rates, pegged to the Fed’s target of 0%–0.25%, severely limited returns for money market funds and savings accounts. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average California Tax-Exempt Money Market Fund 0.16% — 0.10% California Intermediate-Term Tax-Exempt Fund 0.20 0.12% 0.75 California Long-Term Tax-Exempt Fund 0.20 0.12 0.95 The fund expense ratios shown are from the prospectus dated March 26, 2015, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2015, the funds’ annualized expense ratios were: for the California Tax-Exempt Money Market Fund, 0.05%; for the California Intermediate-Term Tax-Exempt Fund, 0.19% for Investor Shares and 0.11% for Admiral Shares; and for the California Long-Term Tax-Exempt Fund, 0.19% for Investor Shares and 0.11% for Admiral Shares. The six-month expense ratio for the California Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the fund’s annualized six-month expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2014. Peer groups: For the California Tax-Exempt Money Market Fund, California Tax-Exempt Money Market Funds; for the California Intermediate-Term Tax-Exempt Fund, California Intermediate Municipal Debt Funds; for the California Long-Term Tax-Exempt Fund, California Municipal Debt Funds. 4 U.S. stocks stayed positive, although clouds hovered The broad U.S. stock market returned nearly 4% for the period. Corporate profits generally exceeded expectations, and the Fed remained cautious in its approach to expected short-term interest rate hikes. These factors helped offset pressures that included perceived high stock valuations and concerns about the economy’s first-quarter weakness. International stocks also returned almost 4% for U.S. investors, although results would have been more robust if not for the dollar’s strength. Returns for the developed markets of the Pacific region, led by Japan, exceeded those of Europe and emerging markets. (You can read about Vanguard’s assessment of Japan’s economy in Japan: The Long Road Back to Inflation , available at vanguard.com/research. This is part of the Global Macro Matters series produced by our global economists.) At state budget time, a helpful reminder As you know, investing in the bonds of your home state provides income that can be exempt from federal and state—and sometimes local—income taxes. Depending on your circumstances, this can be a very attractive benefit. But there’s a tradeoff: less diversification. The performance of your bonds is greatly influenced by the fiscal health of just one state. And that health can be especially evident amid the intense budget debates that often take place before July 1, the start of the new fiscal year in most states. Just like your personal budget, state and municipal budgets depend on revenue forecasts, and these are often hard to get right. A March report by The Pew Charitable Trusts, for example, found that over roughly the last three decades, “forecasting errors have gotten larger because revenue has become increasingly volatile,” even though “the science of estimating tax collections has improved markedly.” Revenues from corporate income taxes and personal capital gains taxes are especially hard to forecast, Pew noted. Whether unpleasant budget surprises arise suddenly or from long-simmering challenges such as underfunded pension plans, they can lead to volatile bond returns. As with any investment, it’s not wise to put all your eggs in one basket. You might consider including a diversified national municipal bond fund in your portfolio. And because Vanguard’s highly experienced team of independent credit analysts carefully evaluates any bond issue we own or are considering for any of our funds, it can help you sidestep some of the potential pitfalls. Source: The Pew Charitable Trusts and the Nelson A. Rockefeller Institute of Government, March 2015. Managing Volatile Tax Collections in State Revenue Forecasts . 5 Supply resurgence tempered tax-exempt bond returns Broadly speaking, taxable and tax-exempt bonds trade in the marketplace in relationship to U.S. Treasury bonds, which establish the level of risk-free interest rates. Changes in investors’ risk perceptions influence that relationship. (Interest rates on tax-exempt bonds typically also reflect tax rates, though this relationship is dynamic.) During the period, there were no major shifts in municipals’ value relative to Treasuries. Another key driver of municipal bond performance is supply. After an extended period of relatively light supply, tax-exempt bond issuance nationwide surged about 50% for the six months through May 2015 compared with a year ago. The rise was driven in part by the refunding of outstanding debt to lock in savings in anticipation of rising borrowing costs. It contributed to municipal bonds’ underperformance against Treasuries. (The Barclays U.S. Treasury Index returned 1.07%.) Even with strong demand, issuers needed to entice buyers with slightly higher interest rates. In California, tax-exempt bond issuance during the six months increased a bit more than at the nationwide level. And as the state’s fiscal condition continued to strengthen for the most part, tax-exempt bond demand was strong. Longer-maturity bonds and those of lower quality were among the best performers as interest rates remained low and investors searched for yield. Against this backdrop, the funds were well-positioned by their advisor, Vanguard Fixed Income Group. In both funds, the broad strategy of underweighting the shorter end of the maturity spectrum—where interest rates are expected to rise—and favoring longer-term bonds proved rewarding. Of course, the advisor makes such portfolio adjustments within the context of each fund’s investment mandate. For example, the Intermediate-Term Fund’s benchmark holds almost no bonds maturing after 10 years, but your fund has a sizable stake in longer-term bonds. For more about the funds’ strategy and performance during the period, please see the Advisor’s Report that follows this letter. Promoting good corporate governance is one way we protect your interests Our core purpose is “to take a stand for all investors, to treat them fairly, and to give them the best chance for investment success.” This means more than offering smart investments, trustworthy guidance, and low fees. It also means working with the companies held by Vanguard funds to make sure that your interests remain paramount. Because promoting good corporate governance supports our core purpose, we want to inform our investors—regardless of which Vanguard fund they own—about our efforts in this area. As one of the world’s largest investment managers, we are making our voice heard in corporate boardrooms to promote the 6 highest standards of stewardship. Our advocacy encompasses a range of corporate governance issues, including executive compensation and succession planning, board composition and effectiveness, oversight of strategy and risk, and communication with shareholders. We also exert our influence in a very important way when Vanguard funds cast their proxy votes at companies’ shareholder meetings. Most of these votes occur at this time of year, making it an appropriate time to remind you that we work hard to represent your best interests. Good governance, we believe, is essential for any company seeking to maximize its long-term returns to shareholders. You can learn more about our efforts at vanguard.com/ corporategovernance. Thank you for your confidence in Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 16, 2015 7 Your Fund’s Performance at a Glance November 30, 2014, Through May 31, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard California Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard California Intermediate-Term Tax-Exempt Fund Investor Shares $11.78 $11.69 $0.168 $0.000 Admiral Shares 11.78 11.69 0.172 0.000 Vanguard California Long-Term Tax-Exempt Fund Investor Shares $12.07 $11.98 $0.215 $0.000 Admiral Shares 12.07 11.98 0.220 0.000 8 Advisor’s Report For the six months ended May 31, 2015, Vanguard California Tax-Exempt Money Market Fund returned 0.00%, matching the average return of peer funds, as short-term interest rates remained near zero. Vanguard California Intermediate-Term Tax-Exempt Fund returned 0.65% for Investor Shares and 0.69% for Admiral Shares; Vanguard California Long-Term Tax-Exempt Fund returned 1.03% for Investor Shares and 1.07% for Admiral Shares. Both funds outperformed their state-specific benchmarks and the average return of their peers. The Barclays California Municipal Bond Index outperformed the broad tax-exempt market (as represented by the Barclays Municipal Bond Index). The investment environment On the heels of an exceptionally strong rally, the municipal bond market began the new fiscal year at what we felt were appropriate valuation levels. Taxable and tax-exempt interest rates stood at or near historic lows, reflecting expectations that when the Federal Reserve does begin to raise interest rates, it will do so modestly and gradually. This was in stark contrast to the bond market’s “taper tantrum” in 2013, when the Fed first announced its intention to scale back its aggressive stimulative bond-buying. The Fed’s decision about when to raise rates depends on the health of the economy, which has been a good news/bad news story. Gross domestic product (GDP) growth slowed in the last quarter of 2014. And the economy contracted in the first quarter of 2015, partly because of transitory factors—another harsh winter and a West Coast port strike. The Fed also wants to see continued improvement in the job market and unemployment and an increase in the inflation rate toward the 2% long-term target. Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2014 2015 2 years 0.14% 0.22% 5 years 0.88 1.22 10 years 1.98 2.08 30 years 3.00 3.15 Source: Vanguard. 9 (Inflation has been running well below that, in part reflecting deflationary forces in Europe and lower commodity prices.) In the spring, the Fed signaled that its first interest-rate increase in almost a decade would likely not come in June, as some had predicted. Although it removed the word “patient” from its positioning statement, the Fed still suggested that increases would be gradual and that rates would probably remain low for a considerable time. It seemed increasingly likely that the ultimate federal funds rate level during the current economic cycle would be lower than the market had anticipated last year. Expectations centered on 2.5%, down from more than 3% in October. As a result, the Treasury market broadly continued to rally. The yield of the benchmark 10-year note, which began the period at 2.25%, dipped to 1.75% at the end of January before closing at 2.14% in May. Overall, the Treasury yield curve flattened modestly as short-term rates crept up and longer-term rates inched down. In contrast, municipal bond yields rose slightly across the maturity spectrum. It’s not unusual for muni bond yields to reach a resistance point, and in this case, supply was a large contributing factor. After a period of relatively light supply, when issuers focused more on budget austerity than on major new projects, muni bond supply nationwide surged about 50% compared with last year’s fiscal first half. Only about one-third of the issuance was to raise new capital; the balance involved refunding existing issues. (Borrowers are permitted to issue bonds to refund an outstanding issue only once, and many chose to do so before the Fed begins to raise rates.) The prices of many intermediate-term bonds, where much of the refunding took place, fell more than those of other bonds as issuers needed to offer higher yields to attract demand. Tax-exempt issuance in California increased a bit more than it did nationwide, also boosted by robust refunding activity. Cost savings from refunding provide various benefits. For example, they strengthen the creditworthiness of revenue bond issuers, and, for state general obligation bonds and leases, they reduce the debt burden on the general fund. After some high-profile bankruptcies in recent years, no major new credit events occurred in the municipal market during the period, and revenue trends mostly improved. Detroit emerged from bankruptcy court protection in December, a relatively swift resolution to the largest municipal bankruptcy in the United States. Although Puerto Rico has been addressing its debt load, budget deficit, and stagnant economy, we expect to remain at a distance until we see sustained economic growth and budget discipline. (We held no Puerto Rico bonds in the California funds at the end of the period.) California’s overall financial health has been stable and slightly improving. After last year’s credit rating upgrades, one agency upgraded California’s general obligation bonds one notch in February, and another changed its outlook from “stable” to “positive” in May. The state’s unemployment rate fell from 7.2% in November to 10 6.4% at the end of May, still among the highest in the nation. And in the Federal Reserve Bank of Philadelphia’s monthly State Coincident Indexes report, California’s index rose about 2% during the same period, a bit ahead of the overall U.S. economy. State revenues in the current fiscal year have generally exceeded expectations, allowing for repayment of some of the “wall of debt” (years of accumulated budgetary borrowings). For the first time in many years, it appears California will not need to issue a cash flow note in late summer. The state legislature met the constitutional deadline for passage of the fiscal year 2016 budget on time, in mid-June. Governor Brown then reached agreement with the legislature, clearing the way for signing before the end of June. Most of California’s large cities and counties have enjoyed a period of budget stability and freedom from new funding mandates imposed by the legislature. However, pensions and other post-employment benefits remain largely underfunded, as in many other states. Stockton’s bankruptcy plan became effective in February, although some legal maneuvers still lie ahead, and San Bernardino’s case is pending. We continue to monitor the potential impact of the state’s severe drought, which has resulted in unprecedented water-use restrictions. Longer-term solutions will take years to implement. In November, voters approved Proposition 1, authorizing more than $7 billion in new bonds for water projects across the state over the coming decade. In the short run, we expect the drought to have localized effects, particularly in the Central Valley and other agriculture-based regions. We also expect that the water agencies (some of whose bonds we own) will be able to adjust their deliveries and prices so they can keep servicing their bonds. Management of the funds During the period, we made no significant shifts in portfolio strategy. In the bond funds, we favored longer maturities, in the expectation that short-term rates would rise. This strategy was especially rewarding in the Long-Term Fund—bonds with maturities beyond 20 years were the best performers in the fund and its benchmark index. The average duration of both funds was similar to that of their benchmarks. (Duration is a measure of the sensitivity of bond and bond mutual fund prices to changes in interest rates.) In terms of credit quality, the funds had somewhat lighter allocations than their benchmarks to AA-rated bonds, and we added value with our individual selections. Our sector positioning and selections within sectors also gave us an edge—notably in state general obligation bonds and bonds issued by school districts. For the Money Market Fund, the low interest rate environment remained challenging but not unfamiliar; the Fed has kept its target for overnight rates at 0% to 0.25% since late 2008. We continued to look for opportunities to support returns through risk management and security selection. 11 A look ahead As we enter the second half of the funds’ fiscal year, we still believe that municipal bonds are trading within an appropriate range relative to their taxable Treasury counterparts. Munis are attractive compared with other U.S. fixed income options. Just as the U.S. economy rebounded in 2014 from a harsh winter, we expect another rebound. Growth should reacceler-ate to an annual rate of about 2.5% for the rest of the funds’ fiscal year. The steep decline in oil prices from last summer’s peak has tempered inflation and slowed corporate capital spending. And consumers have generally held onto their savings at the gas pump as they wait to see if lower prices will continue. Interest rates, and hence bond prices, could remain volatile. The market views new pieces of information about the economy’s health through the lens of the data-dependent Fed, trying to guess when it will raise rates. It’s not unusual for volatility to increase as a rate hike approaches. Still, rates are likely to be range-bound. We expect the relative strength of the U.S. economy to set a floor, and global conditions—including the stronger dollar and European Central Bank stimulus—should serve as a cap. We believe liftoff is likely to come in the second half of 2015. The Fed may not raise rates over time as much as has been expected, especially in view of tepid economic growth. After the significant drop in interest rates in recent years and the tightening of credit-quality spreads, many opportunities for price appreciation have been captured. Lower rates appear unlikely; we don’t see much scope for spreads to tighten significantly, nor do we expect them generally to widen. As a result, we are more focused on opportunities to pick up income by holding lower-rated bonds. In part because of expected volatility, we anticipate maintaining above-average liquidity. That precaution should allow us to take advantage of any price dislocations that may arise as a rate hike approaches. It should also enable us to meet potential shareholder redemptions without becoming forced sellers in the market. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds James M. D’Arcy, CFA, Portfolio Manager Adam M. Ferguson, CFA, Portfolio Manager John M. Carbone, Principal, Portfolio Manager Vanguard Fixed Income Group June 22, 2015 12 California Tax-Exempt Money Market Fund Fund Profile As of May 31, 2015 Financial Attributes Ticker Symbol VCTXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 25 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 26, 2015, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2015, the annualized expense ratio was 0.05%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the annualized six-month expense ratio was 0.16%. 13 California Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): November 30, 2004, Through May 31, 2015 CA Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2005 2.17% 1.70% 2006 3.24 2.78 2007 3.55 3.06 2008 2.21 1.81 2009 0.37 0.17 2010 0.11 0.01 2011 0.07 0.01 2012 0.03 0.00 2013 0.01 0.00 2014 0.01 0.00 2015 0.00 0.00 7-day SEC yield (5/31/2015): 0.01% California Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Note: For 2015, performance data reflect the six months ended May 31, 2015. Average Annual Total Returns: Periods Ended March 31, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years California Tax-Exempt Money Market Fund 6/1/1987 0.01% 0.04% 1.11% See Financial Highlights for dividend information. 14 California Tax-Exempt Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2015 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.3%) California (100.3%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Branson School) VRDO 0.100% 6/5/15 LOC 6,650 6,650 ABAG Finance Authority for Nonprofit Corps. California Revenue (Institute for Defense Analyses) VRDO 0.100% 6/5/15 LOC 6,945 6,945 ABAG Finance Authority for Nonprofit Corps. California Revenue (Lakeside Village Apartments) VRDO 0.100% 6/5/15 LOC 20,000 20,000 ABAG Finance Authority for Nonprofit Corps. California Revenue (Public Policy Institute) VRDO 0.110% 6/5/15 LOC 12,705 12,705 Anaheim CA Housing Finance Agency Home Mortgage Revenue VRDO 0.120% 6/5/15 LOC 5,485 5,485 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.110% 6/5/15 5,000 5,000 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.090% 6/5/15 LOC 8,300 8,300 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 1,165 1,216 1 California Department of Water Resources Water System Revenue (Central Valley Project) TOB VRDO 0.100% 6/5/15 4,100 4,100 California Education Note Participations Program TRAN 1.500% 6/30/15 7,500 7,508 1 California Educational Facilities Authority Revenue (California Institute of Technology) TOB VRDO 0.110% 6/5/15 3,365 3,365 California Educational Facilities Authority Revenue (California Institute of Technology) VRDO 0.090% 6/5/15 55,800 55,800 California Educational Facilities Authority Revenue (Stanford University) CP 0.130% 7/8/15 15,000 15,000 California Educational Facilities Authority Revenue (Stanford University) CP 0.090% 10/23/15 10,000 10,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.100% 6/5/15 4,000 4,000 15 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.100% 6/5/15 4,430 4,430 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.190% 6/5/15 3,000 3,000 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.080% 6/5/15 LOC 5,215 5,215 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.100% 6/5/15 14,800 14,800 California GO VRDO 0.050% 6/1/15 LOC 8,500 8,500 California GO VRDO 0.060% 6/1/15 LOC 1,270 1,270 California GO VRDO 0.060% 6/1/15 LOC 6,905 6,905 California GO VRDO 0.060% 6/1/15 LOC 8,100 8,100 California GO VRDO 0.060% 6/1/15 LOC 4,200 4,200 California GO VRDO 0.060% 6/1/15 LOC 9,300 9,300 California GO VRDO 0.080% 6/1/15 LOC 6,600 6,600 California GO VRDO 0.070% 6/5/15 LOC 13,000 13,000 California Health Facilities Financing Authority Revenue (Adventist Health System/West) VRDO 0.070% 6/1/15 LOC 15,850 15,850 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.080% 6/5/15 LOC 6,725 6,725 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.100% 6/5/15 LOC 800 800 2 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) VRDO 0.110% 6/5/15 LOC 8,525 8,525 California Health Facilities Financing Authority Revenue (Children’s Hospital of Orange County) VRDO 0.110% 6/5/15 LOC 12,995 12,995 1 California Health Facilities Financing Authority Revenue (Kaiser Foundation Hospitals) TOB VRDO 0.100% 6/5/15 LOC 35,000 35,000 1 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospitalat Stanford) TOB VRDO 0.110% 6/5/15 5,000 5,000 1 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospitalat Stanford) TOB VRDO 0.130% 6/5/15 4,475 4,475 3 California Health Facilities Financing Authority Revenue (Memorial Health Services) PUT 0.250% 12/25/15 22,000 22,000 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.110% 6/5/15 12,000 12,000 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.110% 6/5/15 51,600 51,600 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.080% 6/5/15 LOC 6,300 6,300 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.080% 6/5/15 LOC 8,000 8,000 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.090% 6/5/15 LOC 12,020 12,020 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/15 1,000 1,010 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.110% 6/5/15 12,400 12,400 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.110% 6/5/15 5,000 5,000 16 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.110% 6/5/15 17,110 17,110 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.110% 6/5/15 3,750 3,750 California Housing Finance Agency Home Mortgage Revenue VRDO 0.080% 6/5/15 LOC 20,000 20,000 California Housing Finance Agency Home Mortgage Revenue VRDO 0.100% 6/5/15 LOC 4,900 4,900 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) VRDO 0.090% 6/5/15 LOC 35,000 35,000 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.080% 6/1/15 LOC 5,825 5,825 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.080% 6/5/15 LOC 30,615 30,615 California Infrastructure & Economic Development Bank Revenue (Clean Water Revolving Fund) 4.000% 10/1/15 1,200 1,216 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.080% 6/1/15 LOC 2,600 2,600 California Infrastructure & Economic Development Bank Revenue (Los Angeles County Museum of Natural History Foundation) VRDO 0.080% 6/1/15 LOC 7,100 7,100 California Infrastructure & Economic Development Bank Revenue (Pacific Gas & Electric Co.) VRDO 0.070% 6/1/15 LOC 2,800 2,800 California Infrastructure & Economic Development Bank Revenue (SRI International) VRDO 0.110% 6/5/15 LOC 4,300 4,300 California Municipal Finance Authority Pollution Control Revenue (Chevron USA Inc. Project) VRDO 0.050% 6/1/15 1,100 1,100 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) 2.000% 10/1/15 6,785 6,827 California Municipal Finance Authority Revenue (Notre Dame High School, San Jose) VRDO 0.130% 6/5/15 LOC 4,275 4,275 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.080% 6/1/15 LOC 10,200 10,200 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.080% 6/1/15 LOC 4,300 4,300 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.110% 6/1/15 LOC 8,500 8,500 California RAN 1.500% 6/22/15 100,000 100,079 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/1/15 11,000 11,000 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/1/15 2,000 2,000 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/30/15 12,000 12,018 California State University CP 0.080% 6/2/15 LOC 10,045 10,045 California State University CP 0.100% 6/2/15 LOC 3,800 3,800 California State University CP 0.100% 6/2/15 LOC 6,240 6,240 California State University Systemwide Revenue 5.000% 11/1/15 (Prere.) 1,265 1,290 California State University Systemwide Revenue 5.000% 11/1/15 (Prere.) 1,480 1,510 1 California State University Systemwide Revenue TOB VRDO 0.110% 6/5/15 1,735 1,735 17 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.090% 6/5/15 121,935 121,935 California Statewide Communities Development Authority Multifamily Housing Revenue (Canyon Springs Apartments Project) VRDO 0.110% 6/5/15 LOC 10,105 10,105 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.100% 6/5/15 LOC 10,390 10,390 California Statewide Communities Development Authority Multifamily Housing Revenue (Village Green Apartments) VRDO 0.110% 6/5/15 LOC 5,800 5,800 California Statewide Communities Development Authority Multifamily Housing Revenue (Wilshire Court Project) VRDO 0.110% 6/5/15 LOC 11,900 11,900 California Statewide Communities Development Authority Pollution Control Revenue (Chevron USA Inc. Project) VRDO 0.050% 6/1/15 1,850 1,850 2 California Statewide Communities Development Authority Revenue (Community Hospital of the Monterey Peninsula) VRDO 0.120% 6/5/15 LOC 34,300 34,300 California Statewide Communities Development Authority Revenue (John Muir Health) VRDO 0.060% 6/1/15 LOC 4,000 4,000 California Statewide Communities Development Authority Revenue (Kaiser Permanente) CP 0.140% 6/1/15 1,500 1,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) CP 0.140% 8/6/15 12,500 12,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.080% 6/5/15 20,000 20,000 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.100% 6/5/15 37,803 37,804 1 California Statewide Communities Development Authority Revenue (Trinity Health) TOB VRDO 0.100% 6/5/15 2,175 2,175 California Statewide Communities Development Authority Revenue (University of San Diego) VRDO 0.070% 6/5/15 LOC 23,050 23,050 Calleguas-Las Virgenes CA Public Financing Authority Revenue (Municipal Water District Project) VRDO 0.100% 6/5/15 LOC 8,700 8,700 Cerritos CA Community College District GO 1.500% 8/1/15 8,455 8,474 Cerritos CA Community College District GO 2.000% 8/1/15 1,565 1,570 1 Cerritos CA Community College District GO TOB VRDO 0.120% 6/5/15 7,845 7,845 Chaffey CA Community College District GO 1.000% 6/1/15 1,500 1,500 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.090% 6/5/15 LOC 32,940 32,940 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/15 14,115 14,343 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/15 1,390 1,412 Contra Costa CA Municipal Water District Revenue (Extendible) CP 0.090% 11/7/15 9,000 9,000 Contra Costa CA Transportation Authority Sales Tax Revenue 4.000% 3/1/16 1,700 1,748 East Bay CA Municipal Utility District Water System Revenue 5.000% 6/1/15 3,510 3,510 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.070% 11/30/15 30,000 30,000 18 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.090% 12/20/15 20,800 20,800 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.080% 12/28/15 12,200 12,200 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.100% 1/26/16 23,000 23,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.080% 1/31/16 27,500 27,500 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.100% 2/12/16 4,425 4,425 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.100% 2/13/16 5,975 5,975 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.100% 2/21/16 17,000 17,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.110% 2/21/16 5,000 5,000 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.090% 6/5/15 9,260 9,260 1 Eastern California Municipal Water District Water & Sewer COP TOB VRDO 0.110% 6/5/15 1,595 1,595 3 Eastern California Municipal Water District Water & Sewer Revenue PUT 0.140% 11/9/15 10,000 10,000 3 Eastern California Municipal Water District Water & Sewer Revenue PUT 0.140% 5/5/16 8,750 8,750 Eastern California Municipal Water District Water & Wastewater Revenue VRDO 0.070% 6/1/15 18,875 18,875 Elsinore Valley CA Municipal Water District COP VRDO 0.090% 6/5/15 LOC 7,800 7,800 Escondido CA Community Development (Escondido Promenade Project) COP VRDO 0.120% 6/5/15 LOC 9,300 9,300 Escondido CA Community Development Multifamily Revenue (Heritage Park Apartments) VRDO 0.120% 6/5/15 LOC 4,250 4,250 Fremont CA COP VRDO 0.090% 6/5/15 LOC 27,690 27,690 Fremont CA COP VRDO 0.090% 6/5/15 LOC 14,445 14,445 Fremont CA COP VRDO 0.090% 6/5/15 LOC 8,165 8,165 Fremont CA Union High School District TRAN 1.000% 6/30/15 5,000 5,004 Irvine CA Assessment District No. 94-13 Improvement Revenue (Oak Creek) VRDO 0.060% 6/1/15 LOC 8,435 8,435 Irvine CA Assessment District No. 97-16 Improvement Revenue VRDO 0.060% 6/1/15 LOC 1,085 1,085 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.060% 6/1/15 LOC 9,700 9,700 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.060% 6/1/15 LOC 2,550 2,550 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.060% 6/1/15 LOC 13,392 13,392 3 Irvine CA Ranch Water District Revenue PUT 0.130% 3/15/16 4,500 4,500 3 Irvine CA Ranch Water District Revenue PUT 0.130% 3/15/16 8,500 8,500 Irvine CA Ranch Water District Revenue VRDO 0.070% 6/1/15 LOC 8,600 8,600 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.060% 6/1/15 LOC 13,365 13,365 Irvine CA Reassessment District No. 85-7A Improvement Revenue VRDO 0.060% 6/1/15 LOC 15,726 15,726 19 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Irvine CA Unified School District Community Facilities District No. 09-1 Special Tax Revenue VRDO 0.070% 6/1/15 LOC 10,116 10,116 Irvine CA Unified School District Community Facilities District No. 09-1 Special Tax Revenue VRDO 0.070% 6/1/15 LOC 14,600 14,600 Irvine CA Unified School District Community Facilities District No. 09-A Special Tax Revenue VRDO 0.070% 6/1/15 LOC 7,700 7,700 Livermore CA Redevelopment Agency Multi-Family Housing Revenue (Richards Manor) VRDO 0.120% 6/5/15 LOC 4,770 4,770 Loma Linda CA Hospital Revenue (Loma Linda University) 5.000% 12/1/15 (Prere.) 3,000 3,072 Loma Linda CA Hospital Revenue (Loma Linda University) 5.000% 12/1/15 (Prere.) 6,000 6,144 Los Altos CA Union High School District TRAN 1.000% 6/30/15 5,000 5,004 Los Angeles CA Community College District GO 2.000% 8/1/15 16,700 16,753 1 Los Angeles CA Community College District GO TOB VRDO 0.100% 6/5/15 15,940 15,940 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Academy Village Apartments) VRDO 0.100% 6/5/15 LOC 6,000 6,000 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Hollywood & Vine Apartments) VRDO 0.110% 6/5/15 LOC 19,200 19,200 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.110% 6/5/15 5,100 5,100 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.110% 6/5/15 2,500 2,500 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.110% 6/5/15 5,000 5,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.140% 6/5/15 18,885 18,885 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.140% 6/5/15 7,980 7,980 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.170% 6/5/15 5,020 5,020 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.170% 6/5/15 6,665 6,665 Los Angeles CA Department of Water & Power Revenue 4.000% 1/1/16 11,925 12,081 Los Angeles CA Department of Water & Power Revenue 5.000% 1/1/16 29,700 30,186 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.100% 6/1/15 23,110 23,110 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.090% 6/5/15 4,700 4,700 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.110% 6/5/15 10,900 10,900 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.110% 6/5/15 7,495 7,495 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.120% 6/5/15 6,200 6,200 20 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Los Angeles CA Department of Water & Power Revenue VRDO 0.060% 6/1/15 2,400 2,400 Los Angeles CA Department of Water & Power Revenue VRDO 0.080% 6/1/15 18,000 18,000 Los Angeles CA Department of Water & Power Revenue VRDO 0.080% 6/5/15 9,500 9,500 Los Angeles CA Department of Water & Power Revenue VRDO 0.080% 6/5/15 18,950 18,950 Los Angeles CA Department of Water & Power Revenue VRDO 0.080% 6/5/15 9,250 9,250 Los Angeles CA Department of Water & Power Revenue VRDO 0.090% 6/5/15 33,900 33,900 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.110% 6/5/15 8,150 8,150 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.140% 6/5/15 2,220 2,220 Los Angeles CA Multifamily Housing Revenue (Fountain Park Project) VRDO 0.090% 6/5/15 LOC 40,000 40,000 Los Angeles CA Multifamily Housing Revenue (Queen Portfolio Apartments Project) VRDO 0.120% 6/5/15 LOC 6,595 6,595 Los Angeles CA Multifamily Housing Revenue (San Regis Project) VRDO 0.120% 6/5/15 LOC 23,600 23,600 Los Angeles CA TRAN 1.500% 6/25/15 25,000 25,023 Los Angeles CA Unified School District GO 0.500% 7/1/15 4,305 4,306 Los Angeles CA Unified School District GO 5.000% 7/1/15 (Prere.) 6,520 6,546 1 Los Angeles CA Unified School District GO TOB VRDO 0.110% 6/5/15 6,660 6,660 1 Los Angeles CA Unified School District GO TOB VRDO 0.110% 6/5/15 9,995 9,995 1 Los Angeles CA Unified School District GO TOB VRDO 0.110% 6/5/15 9,170 9,170 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.110% 6/5/15 7,500 7,500 Los Angeles California Solid Waste Resource Revenue 5.000% 2/1/16 6,540 6,749 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 5,000 5,020 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 (Prere.) 6,500 6,526 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 (Prere.) 1,335 1,340 Los Angeles County CA Multifamily Housing Revenue (Valencia Village Project) VRDO 0.110% 6/5/15 6,325 6,325 Los Angeles County CA Public Works Financing Authority Revenue 5.000% 10/1/15 (4) 1,000 1,016 Los Angeles County CA TRAN 1.500% 6/30/15 30,000 30,033 1 Los Angeles County CA Unified School District GO TOB VRDO 0.110% 6/5/15 5,000 5,000 Manteca CA Redevelopment Agency Tax Allocation Revenue VRDO 0.070% 6/1/15 LOC 12,725 12,725 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.120% 6/5/15 7,100 7,100 Metropolitan Water District of Southern California Revenue VRDO 0.060% 6/1/15 9,500 9,500 21 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Metropolitan Water District of Southern California Revenue VRDO 0.070% 6/5/15 5,000 5,000 Metropolitan Water District of Southern California Revenue VRDO 0.080% 6/5/15 20,100 20,100 Milpitas CA Redevelopment Agency Successor Agency Tax Allocation Revenue 2.000% 9/1/15 2,125 2,135 North Orange County CA Community College District GO 5.000% 8/1/15 (Prere.) 2,830 2,853 1 Nuveen California AMT-Free Municipal Income Fund VRDP VRDO 0.180% 6/5/15 LOC 16,200 16,200 1 Nuveen California Dividend Advantage Municipal Fund 2 VRDP VRDO 0.200% 6/5/15 LOC 25,000 25,000 1 Nuveen California Dividend Advantage Municipal Fund 3 VRDP VRDO 0.180% 6/5/15 LOC 35,000 35,000 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.170% 6/5/15 LOC 24,000 24,000 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.170% 6/5/15 LOC 41,600 41,600 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.170% 6/5/15 LOC 14,900 14,900 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.180% 6/5/15 LOC 14,800 14,800 1 Nuveen California Dividend Advantage Municipal Fund VRDP VRDO 0.180% 6/5/15 LOC 18,000 18,000 Nuveen Insured California AMT-Free Municipal Income Fund VRDP VRDO 0.160% 6/5/15 LOC 39,500 39,500 Ohlone CA Community College District GO 1.000% 8/1/15 1,945 1,948 Orange County CA Apartment Development Revenue VRDO 0.090% 6/5/15 LOC 9,550 9,550 Orange County CA Sanitation District Wastewater Revenue 5.000% 8/1/15 2,600 2,621 Orange County CA Water District COP VRDO 0.090% 6/5/15 8,600 8,600 Orange County CA Water District CP 0.120% 7/1/15 LOC 20,400 20,400 Otay CA Water District (Capital Project) COP VRDO 0.080% 6/5/15 LOC 8,610 8,610 Palo Alto CA Unified School District GO 3.000% 7/1/15 1,000 1,002 Pasadena CA Water Revenue 4.000% 6/1/15 1,760 1,760 1 Peralta CA Community College District Revenue TOB VRDO 0.100% 6/5/15 19,645 19,645 1 Regents of the University of California Revenue TOB VRDO 0.110% 6/5/15 5,125 5,125 1 Regents of the University of California Revenue TOB VRDO 0.110% 6/5/15 3,495 3,495 1 Regents of the University of California Revenue TOB VRDO 0.110% 6/5/15 6,000 6,000 1 Regents of the University of California Revenue TOB VRDO 0.110% 6/5/15 4,377 4,377 1 Riverside CA Electric Revenue TOB VRDO 0.100% 6/1/15 12,195 12,195 Riverside CA Electric Revenue VRDO 0.070% 6/5/15 LOC 32,625 32,625 Riverside County CA Industrial Development Authority Empowerment Zone Facility Revenue (Guy Evans Inc. Project) VRDO 0.130% 6/5/15 LOC 4,505 4,505 Riverside County CA TRAN 1.500% 6/30/15 50,000 50,055 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.080% 6/5/15 34,190 34,190 22 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Sacramento CA Municipal Utility District Revenue CP 0.080% 7/1/15 LOC 20,000 20,000 Sacramento CA Municipal Utility District Revenue VRDO 0.080% 6/5/15 LOC 12,500 12,500 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.090% 6/5/15 46,800 46,800 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.110% 6/5/15 LOC 12,300 12,300 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.110% 6/5/15 LOC 10,000 10,000 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 12/1/15 (Prere.) 1,425 1,459 1 Sacramento County CA Sanitation Districts Financing Authority Revenue TOB VRDO 0.090% 6/5/15 LOC 7,550 7,550 1 San Bernardino CA Community College District GO TOB VRDO 0.110% 6/5/15 4,620 4,620 San Bernardino County CA TRAN 2.000% 6/30/15 25,000 25,037 1 San Bernardino County CA Transportation Authority Revenue TOB VRDO 0.110% 6/5/15 12,100 12,100 1 San Diego CA Community College District GO TOB VRDO 0.090% 6/5/15 5,710 5,710 1 San Diego CA Community College District GO TOB VRDO 0.120% 6/5/15 3,290 3,290 1 San Diego CA Community College District GO TOB VRDO 0.120% 6/5/15 5,000 5,000 San Diego CA County & School District TRAN 2.000% 6/30/15 10,000 10,015 San Diego CA Housing Authority Multifamily Housing Revenue (Bay Vista Apartments Project) VRDO 0.110% 6/5/15 LOC 9,690 9,690 San Diego CA Housing Authority Multifamily Housing Revenue (Canyon Rim Apartments) VRDO 0.110% 6/5/15 LOC 32,440 32,440 1 San Diego CA Public Facilities Financing Authority Sewer Revenue TOB VRDO 0.100% 6/5/15 8,280 8,280 San Diego CA Unified School District TRAN 1.500% 6/30/15 10,000 10,011 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.120% 6/5/15 3,785 3,785 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.080% 6/5/15 53,345 53,345 1 San Diego County CA Regional Transportation Commission TOB VRDO 0.110% 6/5/15 2,220 2,220 San Diego County CA Water Authority Extendible CP 0.100% 1/26/16 5,000 5,000 San Diego County CA Water Authority Extendible CP 0.100% 2/21/16 2,500 2,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.100% 6/5/15 4,000 4,000 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.150% 6/5/15 6,100 6,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.150% 6/5/15 6,500 6,500 San Diego County CA Water Authority Revenue CP 0.060% 6/4/15 10,000 10,000 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.110% 6/5/15 3,335 3,335 23 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.110% 6/5/15 9,900 9,900 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.080% 6/5/15 LOC 37,650 37,650 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.080% 6/5/15 LOC 10,740 10,740 San Francisco CA City & County GO 2.000% 6/15/15 1,145 1,146 San Francisco CA City & County International Airport Revenue VRDO 0.080% 6/5/15 LOC 24,800 24,800 San Francisco CA City & County International Airport Revenue VRDO 0.080% 6/5/15 LOC 12,700 12,700 San Francisco CA City & County Public Utilities Commission Sewer Revenue CP 0.070% 7/8/15 10,000 10,000 San Francisco CA City & County Public Utilities Commission Sewer Revenue CP 0.080% 8/5/15 LOC 12,500 12,500 San Francisco CA City & County Public Utilities Commission Water Revenue 4.500% 5/1/16 (Prere.) 25,000 25,978 1 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.110% 6/5/15 6,800 6,800 San Francisco CA City & County Redevelopment Agency Multifamily Housing Revenue (Third & Mission Streets) VRDO 0.110% 6/5/15 LOC 50,100 50,100 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Redevelopment Projects) 2.000% 8/1/15 2,600 2,608 1 San Joaquin Delta CA Community College District TOB VRDO 0.200% 6/5/15 2,415 2,415 San Jose CA Multifamily Housing Revenue (Cinnabar Commons) VRDO 0.110% 6/5/15 LOC 15,600 15,600 San Jose CA Multifamily Housing Revenue (Raintree Apartments) VRDO 0.120% 6/5/15 LOC 10,000 10,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.130% 6/5/15 7,310 7,310 Santa Ana College Improvement District No. 1 (Rancho Santiago Community College) GO 2.000% 8/1/15 6,345 6,365 Santa Monica CA Community College District GO 1.000% 8/1/15 3,800 3,806 Sequoia CA Union High School District GO 2.000% 7/1/15 8,550 8,563 Sequoia CA Union High School District TRAN 1.000% 7/10/15 9,815 9,824 Southern California Public Power Authority Revenue (Magnolia Power Project) VRDO 0.080% 6/5/15 LOC 2,400 2,400 Southern California Public Power Authority Revenue VRDO 0.090% 6/5/15 LOC 31,700 31,700 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) VRDO 0.070% 6/5/15 LOC 6,000 6,000 Turlock CA Irrigation District Revenue CP 0.070% 7/1/15 LOC 6,610 6,610 University of California Regents Medical Center Pooled Revenue VRDO 0.050% 6/1/15 965 965 University of California Regents Medical Center Pooled Revenue VRDO 0.080% 6/1/15 3,785 3,785 University of California Revenue 3.000% 5/15/16 3,800 3,901 University of California Revenue 5.000% 5/15/16 (Prere.) 15,005 15,836 University of California Revenue 5.000% 5/15/16 (Prere.) 15,765 16,639 1 University of California Revenue TOB VRDO 0.110% 6/5/15 3,400 3,400 24 California Tax-Exempt Money Market Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) University of California Revenue VRDO 0.080% 6/5/15 20,000 20,000 University of California Revenue VRDO 0.100% 6/5/15 63,550 63,550 Ventura County CA TRAN 1.500% 7/1/15 16,500 16,519 Western Municipal Water District Facilities Authority California Water Revenue VRDO 0.080% 6/5/15 LOC 20,475 20,475 Westlands CA Water District COP VRDO 0.100% 6/5/15 LOC 22,080 22,080 Total Tax-Exempt Municipal Bonds (Cost $3,446,730) Other Assets and Liabilities (-0.3%) Other Assets 26,922 Liabilities (37,220) Net Assets (100%) Applicable to 3,435,794,202 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At May 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 3,436,432 Undistributed Net Investment Income — Accumulated Net Realized Gains — Net Assets 3,436,432 • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2015, the aggregate value of these securities was $696,000,000, representing 20.3% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of May 31, 2015. 3 Adjustable-rate security. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 25 California Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PILOT—Payments in Lieu of Taxes. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) AGC (Assured Guaranty Corporation). (13) BHAC (Berkshire Hathaway Assurance Corporation). (14) NPFG (National Public Finance Guarantee Corporation). (15) BAM (Build America Mutual Assurance Company). (16) MAC (Municipal Assurance Corporation). (17) RAA (Radian Asset Assurance Inc.). The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 26 California Tax-Exempt Money Market Fund Statement of Operations Six Months Ended May 31, 2015 ($000) Investment Income Income Interest 1,138 Total Income 1,138 Expenses The Vanguard Group—Note B Investment Advisory Services 346 Management and Administrative 2,016 Marketing and Distribution 428 Custodian Fees 19 Shareholders’ Reports 13 Trustees’ Fees and Expenses 1 Total Expenses 2,823 Expense Reduction—Note B (1,861) Net Expenses 962 Net Investment Income 176 Realized Net Gain (Loss) on Investment Securities Sold (1) Net Increase (Decrease) in Net Assets Resulting from Operations 175 See accompanying Notes, which are an integral part of the Financial Statements. 27 California Tax-Exempt Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2015 2014 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 176 368 Realized Net Gain (Loss) (1) (23) Net Increase (Decrease) in Net Assets Resulting from Operations 175 345 Distributions Net Investment Income (176) (368) Realized Capital Gain — — Total Distributions (176) (368) Capital Share Transactions (at $1.00 per share) Issued 1,208,341 2,392,394 Issued in Lieu of Cash Distributions 168 352 Redeemed (1,357,654) (2,679,172) Net Increase (Decrease) from Capital Share Transactions (149,145) (286,426) Total Increase (Decrease) (149,146) (286,449) Net Assets Beginning of Period 3,585,578 3,872,027 End of Period 3,436,432 3,585,578 See accompanying Notes, which are an integral part of the Financial Statements. 28 California Tax-Exempt Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2015 2014 2013 2012 2011 2010 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0001 .0001 .0001 .0003 .001 .001 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0001 .0001 .0001 .0003 .001 .001 Distributions Dividends from Net Investment Income (.0001) (.0001) (.0001) (.0003) (.001) (.001) Distributions from Realized Capital Gains — Total Distributions (.0001) (.0001) (.0001) (.0003) (.001) (.001) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.00% 0.01% 0.01% 0.03% 0.07% 0.11% Ratios/Supplemental Data Net Assets, End of Period (Millions) $3,436 $3,586 $3,872 $3,813 $4,131 $4,610 Ratio of Expenses to Average Net Assets 0.05% 2 0.07% 2 0.11% 2 0.15% 2 0.16% 2 0.17% Ratio of Net Investment Income to Average Net Assets 0.01% 0.01% 0.01% 0.03% 0.07% 0.11% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2015, 0.16% for 2014, 0.16% for 2013, 0.16% for 2012, and 0.17% for 2011. See Note B in Notes to Financial Statements. See accompanying Notes, which are an integral part of the Financial Statements. 29 California Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard California Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. investment companies. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2011–2014), and for the period ended May 31, 2015, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Credit Facility: The fund and certain other funds managed by The Vanguard Group participate in a $3 billion committed credit facility provided by a syndicate of lenders pursuant to a credit agreement that may be renewed annually; each fund is individually liable for its borrowings, if any, under the credit facility. Borrowings may be utilized for temporary and emergency purposes, and are subject to the fund’s regulatory and contractual borrowing restrictions. The participating funds are charged administrative fees and an annual commitment fee of 0.06% of the undrawn amount of the facility; these fees are allocated to the funds based on a method approved by the fund’s board of trustees and included in Management and Administrative expenses on the fund’s Statement of Operations. Any borrowings under this facility bear interest at a rate equal to the higher of the federal funds rate or LIBOR reference rate plus an agreed-upon spread. The fund had no borrowings outstanding at May 31, 2015, or at any time during the period then ended. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund based on methods approved by the board of trustees. The fund has committed to invest up to 0.40% of its net assets in Vanguard. At May 31, 2015, the fund had contributed capital of $305,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.12% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and employees, respectively, of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended May 31, 2015, Vanguard’s expenses were reduced by $1,861,000 (an effective annual rate of 0.11% of the fund’s average net assets). 30 California Tax-Exempt Money Market Fund C . Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
